This case was tried jointly with the cases of the State against Lee Carter, alias Bo Lee Carter, and one of the State against Jessie *Page 318 
Mincey. All three defendants were convicted; two of them, of which this appellant is one, duly appealing to this court; and one of them, Lee Carter, alias, etc., duly appealing to the Supreme Court. Identical questions are involved in the three
appeals.
The decisions of the Supreme Court, of course, control us. Code 1923, § 7318.
That court, for reasons, or a reason, set out in an opinion by Mr. Justice Foster, concurred in by Mr. Justices Thomas, Bouldin, Brown, and Knight, has reversed the judgment of conviction in the said Lee Carter, alias, etc., case, and remanded the cause. See Lee Carter, alias Bo Lee Carter, v. State (Ala. Sup.) 145 So. 814.[1] That decides the disposition of this appeal, for us, whatever we might think of the relative merits of the views expressed by Mr. Justice Foster, and concurred in by a majority of the Supreme Court, and those dissenting therefrom expressed by Mr. Chief Justice Anderson, and concurred in by Mr. Justice Gardner. Code 1923, § 7318.
Upon the authority of the decision of the Supreme Court, above, the judgment here appealed from is reversed, and the cause remanded. Code 1923, § 7318.
Reversed and remanded.